Wilde, J.
The general question submitted by the agreenent of the parties is, whether one Edward Seaver, a pauper, for whose support this action is brought, had, at the time the expenses were incurred by the plaintiffs for his support, acquired a legal settlement in the defendant town. It is admitted that according to St. 1821, c. 94, §2, he gained such a settlement, by living three years on an estate in that town, in which he had a freehold interest, or title in fee, provided the court should be of opinion, on the facts agreed, that the said pauper was not under such a legal disability, as to prevent him from coming within the said provision of that statute.
*167The objection is, that he was, during the time of his living on the said estate, under guardianship as a spendthrift; and it is contended that he could not gain a settlement by occupying his estate while laboring under this disability. It is also objected that the estate, which was purchased by his guardian, and was conveyed to his ward, did not vest in him, because the guardian had no authority to change or alter the property of ins ward.
As to the first objection, we are of opinion that a person under guardianship as a spendthrift may gain a settlement, by living on his estate for the time required by the statute. In Granby v. Amherst, 7 Mass. 1, it was decided that a minor under guardianship might acquire a settlement by the occupation of his lands for the space of two years, according to St. 1789, c. 14, § 1; and that if the guardian occupied, or directed the occupation, for the use of the minor, the lands might still be considered as in his personal occupation. In Orleans v. Chatham, 2 Pick. 29, it was held that an estate of freehold or inheritrnce in trust was such an estate, that the cestui que trust might gain a settlement, by occupying it, under and according to the 4th mode in the St. of 1793, c. 34, § 2, although the legal estate was in the trustee. “ The pauper,” it is there said, “ had ? right to the rents and profits, and it is within the intention of the statute that the town, enjoying the taxes on the land for a certain length of time, should bear the burden of supporting the owner, if she afterwards needed their assistance.” In Upton v. Northbridge, 15 Mass. 239, it is very clearly intimated, though not decided, that a non compos might acquire a settlement by occupying his estate ; and there is little doubt that such would have been the decision, if the case had required an opinion of the court on that question. Such a decision would seem to be in accordance with the reasoning of the court in the other cases referred to. But there is no similarity between the case of a non compos or insane person, and that of a spendthrift. The exclusive object of the statute, in authorizing the appointment of a guardian to the latter, is to prevent him from wasting his estate, and thereby exposing himself or his family to want, or the town, to which he may belong, to a cnarge for his or their *168support and maintenance ; and lie is not to be deprived of any of his rights and privileges, excepting such only as may be necessary to effectuate the object of the statute, among which certainly is not included the right of acquiring a legal settlement.
In support of the other objection, several cases-were cited by the defendants’ counsel at the argument, by which it appears .that it is an established rule in England not to allow the guardians of lunatics to vary or change their property so as to affect the succession to it. Prodgers v. Phrazier, 1 Vern. 9. Awdley v. Awdley, 2 Vern. 192. But the rule has no application to the present case ; for there it is expressly provided by statute that the king shall provide that the property' of lunatics shall be safely kept, and that they and their household shall be maintained with the profits thereof, and the residue kept to their use and be delivered to them when they shall come to their right minds; so that in no wise is the property to be aliened, so as to affect the reversion to it. 1 Collinson on Lunacy, 91. Bac. Ab. Idiots & Lunatics, C.
But we have no doubt that the guardian of a spendthrift has the power to dispose of the personal property of his ward, and to invest the proceeds in real estate, whereby the title will vest in the ward. Whether the ward may not, after his guardian has been discharged from his trust, avoid his proceedings, unless allowed by the supreme court of probate, as is provided by St. 1820, c. 54, § 3, is a question not raised in the present case.
We are therefore of opinion that neither objection to the plaintiffs’ right of action can be maintained, and judgment is to be rendered in their favor on default, according to the agreement of the parties.

Defendants defaulted.